UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0−18051 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Denny's 401(k)Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Denny's Corporation 203 E. Main Street Spartanburg, SC 29319-0001 DENNY’S401(k) PLAN Financial
